PER CURIAM.
These consolidated appeals are dismissed for lack of jurisdiction. See G.L.S. v. Department of Children and Families, 700 So.2d 96 (Fla. 1st DCA 1997) (adjudicatory order in which parental rights are terminated is final, appealable, order), review granted, Case No. 91,771, — So.2d-(Fla., 1998). However, the dismissal is without prejudice to appellants’ right to file a petition for a writ of habeas corpus in the trial court, seeking a belated appeal. See In the Interest of E.H., 609 So.2d 1289 (Fla.1992). As we did in G.L.S., we certify conflict with the decisions of the Fifth District Court of Appeal in Moore v. Department of Health and Rehabilitative Services, 664 So.2d 1137 (Fla. 5th DCA 1995), and Lewis v. Department of Health and Rehabilitative Services, 670 So.2d 1191 (Fla. 5th DCA 1996).
APPEALS DISMISSED.
JOANOS, MINER and WEBSTER, JJ., concur.